Citation Nr: 1228789	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  11-04 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement of service connection for bilateral hearing loss.   





ATTORNEY FOR THE BOARD

L. Buchs, Law Clerk










INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  He is a recipient of the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss, which he has asserted is a result of his exposure to hazardous noise during military service.  Specifically, the Veteran stated in his April 2010 claim (VA Form 21-526) he was assigned to a mechanized infantry unit in Vietnam where he used machine guns, grenade and rocket launchers, C4 explosives, and Claymore mines.  Additionally, he was exposed to battery fire from howitzers and tanks with "very limited" ear protection resulting in aching and ringing in his ears. 

As noted above, the Veteran is a recipient of the Combat Infantry Badge.  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, "[VA] shall accept as sufficient proof of service-connection...satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with circumstances, conditions, and hardships of such service.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).   

A private treatment report (NOVA Health Care) showed the Veteran had an audiological examination in June 2009 which revealed hearing loss in higher ranges most likely due to significant exposures to loud sound levels.  During this examination the Veteran reported exposure to loud music and power tools, in addition to gun fire, without hearing protection.

The Veteran's May 2010 statement indicated he knew his hearing was "somewhat limited" when he left military service, but he never gave it much thought until he was required to pass a hearing test for his job as a bus driver.  The Veteran stated he had a hearing test approximately 25 years ago that showed the same hearing loss at high frequency.  Unfortunately, he does not recall the doctor or location of this hearing examination, providing no opportunity to develop for this record.

The Veteran was afforded a VA examination in August 2010 which revealed bilateral sensorineural hearing loss that met the requirements of 38 C.F.R. § 3.385.  The examiner reviewed the Veteran's claims folder and noted his service treatment records showed no hearing loss at separation from service.  The Veteran also marked "no" to hearing loss on his Report of Medical History (Standard Form 89) in November 1968.  The examiner noted the hearing test the Veteran reported having approximately 25-30 years ago would have been 11 years after military service.  The Veteran, however, denied any significant non-military occupational or recreation noise exposure while working at TXU Energy for 37.5 years.

The August 2010 VA examiner opined the Veteran's bilateral hearing loss was less likely than not a result of noise exposure during military service.  The examiner provided that this opinion was "based on review of the Veteran's service treatment records, personal interview with the Veteran, and audiometric testing," but did not provide the specific rationale underlying the opinion.  A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, the Board finds the August 2010 VA examination is inadequate for purposes of determining entitlement to service connection for bilateral hearing loss. 

"Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such a remand is warranted in order to obtain a supplemental opinion from the August 2010 VA examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Request the August 2010 VA examiner provide a supplemental opinion with respect to the Veteran's bilateral hearing loss.  The Veteran's military occupational specialty, the objective medical findings, the previous audiological evaluations of record, the Veteran's lay statements of in-service and post-service noise exposure, and any other pertinent clinical findings of record, must be taken into account.  A rationale of all opinions must be provided.  If the examiner cannot provide the above requested opinion without resorting to speculation, it must be so stated.   The claims file must be made available to the examiner when rendering the requested supplemental opinion.  

2.  If the August 2010 VA examiner is either unavailable or unable to provide the requested supplemental opinion, the Veteran must be afforded the appropriate VA examination to determine the etiology of his hearing loss.  The claims file must be made available to the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  After a review of the examination findings and the entire evidence of record, and in light of the service and post-service evidence of record, the examiner must render an opinion as to whether the Veteran's hearing loss is related to his military service.  The Veteran's military occupational specialty, the objective medical findings, the previous audiological evaluations of record, the Veteran's lay statements of in-service and post-service noise exposure, and any other pertinent clinical findings of record, must be taken into account.  A rationale of all opinions must be provided.  If the examiner cannot provide the above requested opinion without resorting to speculation, it must be so stated.  

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with the requisite appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


